         Case 20-09452                     Doc 29            Filed 06/29/20 Entered 06/29/20 11:13:21                                            Desc Main
                                                               Document     Page 1 of 6
Fill in this information to identify your case:

Debtor 1         Hector M Arroyo                                                                               Check if this is an amended plan, and list below the
                                                                                                           sections of the plan that have been changed
Debtor 2         Maria M Arroyo                                                                            _5.1_______________________________
(Spouse, if filing)


United States Bankruptcy Court for the Northern District of Illinois


Case number




Official Form 113
Chapter 13 Plan                                                                                                                                                          12/17

Part 1:          Notices


To              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the option is
Debtor(s):      appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules and judicial rulings may not
                be confirmable.


                In the following notice to creditors, you must check each box that applies.

To
Creditor(s):     Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least 7
                 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm
                 this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
                 claim in order to be paid under any plan.


                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes each of
                 the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.




 1.1           A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial payment or                                    Not
               no payment to the secured creditor.                                                                             Included                included




 1.2           Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section                                      Not
               3.4.                                                                                                            Included                included



 1.3           Nonstandard provisions, set out in Part 8.                                                                          Included               Not included




Official Form 113                                                        Chapter 13 Plan                                                      Page 1
        Case 20-09452                   Doc 29            Filed 06/29/20 Entered 06/29/20 11:13:21                                             Desc Main
Debtor Hector Arroyo & Maria Arroyo
                                                            Document     Page 2 of 6     Case Number




Part 2:     Plan Payments and Length of Plan


2.1     Debtor(s) will make payments to the trustee as follows :

        $425.00 per Month for 36 months

        [and $ ___ per ___ for ___ months.] Insert additional lines if needed.

        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
        specified in this plan.

2.2     Regular payments to the trustee will be made from future income in the following manner:

        Check all that apply.

            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment): _________________ .

2.3     Income tax refunds.

        Check one

            Debtor(s) will retain any income tax refunds received during the plan term.

            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to
        the trustee all income tax refunds received during the plan term.

            Debtor(s) will treat income tax refunds as follows:

        On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor(s)
        shall submit a copy of the prior year's filed federal tax return to the Chapter 13
        Trustee._______________________


2.4     Additional payments.

        Check one:

            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

            Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of each payment.

        ______________________



2.5     The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is        $16,655.18.



Part 3:       Treatment of Secured Claims



3.1     Maintenance of payments and cure of default, if any.

        Check One.

      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

      The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the applicable
contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the debtor(s), as specified
below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise
ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts
listed below as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all
payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).
        Case 20-09452                    Doc 29           Filed 06/29/20 Entered 06/29/20 11:13:21 Desc Main
Name of
                                                             Document
                                         Current installment payment Amount of
                                                                               Page   3 of 6
                                                                                 Interest rate on Monthly plan payment Estimated total
            Collateral
creditor                                 (including escrow)              arrearage (if any) arrearage (if applicable)    on arrearage             payments by trustee

                                         $1,520.00
Flagstar    10005 Maple Ave., Oak
                                             Trustee                     $0.00               0.00%                       $0.00                    $0.00
Bank        Lawn, IL 60453
                                             Debtor

3.2     Request for valuation of security, payment of fully secured claims, and modification of under secured claims. Check one.



       None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3     Secured claims excluded from 11 U.S.C. § 506 .

        Check One.

      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

      The claims listed below were either:



(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use of the
debtor(s), or



(2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.



These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy
Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.
The final column includes only payments disbursed by the trustee rather than by the debtor(s).



Name of Creditor           Collateral                Amount of claim        Interest rate     Monthly payment           Estimated total payments by trustee

                                                                                              $124.00
                                                                                              Disbursed by:
Jpmcb Auto                 2016 Mazda CX5            $7,386.00              3.25%                                       $7,386.00
                                                                                                   Trustee
                                                                                                   Debtor(s)

3.4     Lien avoidance .

        Check One.



       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5     Surrender of Collateral .

        Check One.



       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.



Part 4:      Treatment of Fees and Priority Claims



4.1     General

        Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
        without postpetition interest.

4.2     Trustee’s fees

        Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be              8.10% of plan payments; and during the
        plan term, they are estimated to total $1,247.98.

4.3     Attorney's Fees
        Case 20-09452                   Doc 29          Filed 06/29/20 Entered 06/29/20 11:13:21                                              Desc Main
                                                            Document                 Page 4 of 6
        The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,515.00.

4.4    Priority claims other than attorney's fees and those treated in § 4.5.

        Check one.



       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
       The debtor(s) estimate the total amount of other priority claims to be $0.00.


4.5     Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

        Check one.

            None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

        [o] The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit and
        will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of 60
        months; see 11 U.S.C. § 1322(a)(4). ​

Name of Creditor                                       Estimated amount of Claim to be paid

                                                       $


Part 5:      Treatment of Nonpriority Unsecured Claims



5 .1    Nonpriority unsecured claims not separately classified.

        Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option providing the
        largest payment will be effective. Check all that apply.

            The sum of $.

            10.00% of the total amount of these claims, an estimated payment of         $5,506.20.

            The funds remaining after disbursements have been made to all other creditors provided for in this plan.

        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately        $6,120.00. Regardless of the
        options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2    Maintenance of payments and cure of any default on nonpriority unsecured claims.          Check one.



       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3    Separately classified nonpriority unsecured claims. Check one.



       None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.



Part 6:      Executory Contracts and Unexpired Leases



6.1    The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory contracts and unexpired leases are
rejected. Check one.



       None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



Part 7:       Vesting of Property of the Estate



7.1      Property of the estate will vest in the debtor(s) upon    discharge or closing of the case, whichever occurs earlier, unless an alternative vesting date is
selected below. Check the applicable box to select an alternative vesting date:
        Case 20-09452                  Doc 29            Filed 06/29/20 Entered 06/29/20 11:13:21                                          Desc Main
           plan confirmation.
                                                           Document     Page 5 of 6
           other: entry of discharge



Part 8:     Nonstandard Plan Provisions



8.1 Check “None” or List Nonstandard Plan Provisions

           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.



These plan provisions will be effective only if the applicable box in § 1.3 is checked.

_
1.    Jpmcb Auto   shall receive preconfirmation adequate protection payments in the amount of $50.00 per month.
2. Commencing with the July 2021 plan payment,                               Jpmcb Auto   shall receive set payments in the amount of
$400.00 per month.
_______________________
Part 9:          Signatures



9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney


If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,
must sign below.




/s/                                                      /s/
Signature of Debtor 1                                    Signature of Debtor 2

Executed on: 0                                           Executed on:



/s/ Christine Thurston
                                                         Executed on: 06/29/2020
Signaure of Attorney for Debtor(s)

Signature(s) of Debtor(s)




By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify( ies) that the wording and order of the provisions
in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions included in Part 8.
       Case 20-09452                   Doc 29          Filed 06/29/20 Entered 06/29/20 11:13:21                                        Desc Main
                                                         Document     Page 6 of 6
Exhibit: Total Amount of Estimated Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out below and the
actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                 $0.00
b. Modified secured claims (Part 3, Section 3.2 total)                                                                                         $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                    $7,386.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                          $0.00
e. Fees and priority claims (Part 4 total)                                                                                                     $3,762.98
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                   $6,120.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                               $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                          $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                    $0.00
j. Nonstandard payments (Part 8, total)                                                                                                        $0.00
                                                                                                                                               $17,268.98
  Total of lines a through j
